—Judgment, Supreme Court, New York County (James A. Yates, J.), rendered June 26, 2008, as amended July 8, 2008, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]), including its decision to discredit portions of the officer’s testimony while crediting other portions that established a lawful stop of the cab in which defendant was riding. We have considered and rejected defendant’s remaining arguments. Concur — Friedman, J.P., Nardelli, DeGrasse, Friedman and Manzanet-Daniels, JJ.